Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Amendments filed on 10/12/2021 have been fully considered and are made of record.
	a. Claims 1-15 have been amended.
	b. Claims 16-17 have been added.
Reason for Allowance
3.	Claims 1-17 are allowed.

a)	 Applicant amended independent claims 1, 8 and 14 and overcome rejection. Applicant’s arguments filed on 10/12/2021 have been fully considered and are persuasive. Therefore, rejection sent on Office Action on 07/14/2021 is withdrawn.
claims 1, 8 and 14: 
As to claims 1-7 and 16-17 the present invention is direct to an apparatus, comprising: Independent claim 1 identifies the uniquely distinct features of “a chamber  coupled to the receiving area and configured to receive and process the blood sample  with a set of  electrodes, and an on chip processing circuit configured to apply a voltage to the electrodes in contact with the blood sample over time, measure impedance from the set of the electrodes in response to the voltage over time, digitize and determine hematocrit level of the blood sample based on a change in the impedance across the set of electrodes after the voltage is applied”.
As to claims 8-13 the present invention is direct to a system comprising: Independent claim 8 identifies the uniquely distinct features of “a die having a receiving area for a blood sample; a chamber mounted fluidically coupled to the receiving area and configured to receive the blood sample from the receiving area and process the blood  chamber with a set of electrodes: and a processing circuit including an interface, wherein the processing circuit is configured to execute instructions from a memory to control the interface, wherein the interface is configured to apply the voltage to the set of electrodes. and wherein the instructions cause the processor to determine a hematocrit level of the blood sample based on a detected change in impedance across the set of electrodes after the voltage is applied”.
As to claim 14-15 the present invention is direct to a method, comprising: Independent claim 14 identifies the uniquely distinct features of “receiving a blood sample in a chamber, wherein the chamber includes a set of electrodes; applying a voltage to the set of electrodes via an interface controlled by a processor; measuring the impedance from the set of electrodes via the interface in response to voltage, processing the impedance by a processing circuit to determine a hematocrit level of the blood sample based on a change in, and communicating the determined-hematocrit level from the processor to a subsequent device via a wireless module”.
The closest prior art, YANG et al. (Pub NO. US 2017/0156648 A1), Yan et al. (Pub No. US 2014/0014533 A1) teaches System and Method for Sensor, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.





Conclusion

4.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached on Monday Friday 8am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phan, Huy can be reached on 571 -272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/ZANNATUL FERDOUS/ 
Examiner, Art Unit 2867  

                                                                                                                                                                                                  
/ALVARO E FORTICH/Primary Examiner, Art Unit 2867